Citation Nr: 0316256	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  01-06 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefit sought on 
appeal by the veteran.  The veteran currently resides within 
the jurisdiction of the Newark, New Jersey RO.


FINDINGS OF FACT

1.  In a February 2000 decision, the Board denied entitlement 
to service connection for a low back disorder.

2.  The evidence received since the February 2000 Board 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The February 2000 Board decision, which denied the 
veteran's claim of entitlement to service connection for a 
low back disorder, is final.  38 U.S.C.A. § 7104 (West 2002).

2.  The additional evidence received since the February 2000 
Board decision is new and material and the requirements to 
reopen the veteran's claim of entitlement to service 
connection for a low back disorder have been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
regarding new and material claims were amended effective 
August 29, 2001.  These amendments are effective only on 
claims received on or after August 29, 2001, and are, thus, 
not relevant in the instant case.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

Service connection may also be granted on a presumptive basis 
for certain diseases, including arthritis, if the disability 
becomes manifest to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a) (2002).

Factual Background

The evidence of record at the time of the February 2000 Board 
decision is briefly summarized. 

The veteran's service medical records show that in July 1972 
the veteran was seen for complaints after steel frame 
equipment fell on his right upper back.  Physical examination 
revealed moderate tenderness and the examiner reported that 
the shoulder and back were within normal limits.  X-ray 
examination was noted to be negative.  The impression was 
contusion, and the veteran was prescribed Darvon. The service 
medical records thereafter show no further complaint or 
treatment for a right upper back injury.  The veteran's May 
1972 separation examination report shows that on examination, 
evaluation of the spine and other musculature was normal and 
the report noted that there were no defects or diagnoses.  
The report contains no indication of any complaint of back 
pain.

The report of a VA medical examination in May 1996 shows that 
the veteran reported that during service he injured his back 
when a metal frame was pushed down on him knocking him to the 
cement.  He stated that he was not seen for treatment at that 
time in part because he feared a medical discharge.  He 
stated that he had had chronic back pain ever since the 
incident.  He reported that he had had several industrial 
injuries to his lower back since separation from service.  He 
complained of pain originating in the low back that could get 
to the top of his buttocks.  He did not describe what the 
examiner characterized as classical pain.  After examination, 
the impression was chronic lumbar strain with episodic acute 
mechanical lower back pain.  An x-ray examination showed that 
alignment was normal.  The X-ray report contains an 
impression of disk interspace narrowing at L5-S1, this may be 
consistent with degenerative disk disease, although narrowing 
is also seen at the same level normally.

VA treatment records from in 1996 and 1997 reflect treatment 
for low back complaints.  The veteran was seen between July 
and September 1997 for complaints of low back pain.  The 
assessment in September 1997 was traumatic low back pain for 
four months since being injured in June.  A subsequent 
assessment that month was low back pain secondary to trauma.  
Later in September 1997 he complained of continued back pain 
since being injured on the job in June 1997 when he slipped 
and fell.  At that time, the impression was low back pain.  
The examiners noted that the veteran rejected nonmedicinal 
remedies such as physical therapy, as well as anti-
inflammatory medications.  A variety of pain medications were 
prescribed, primarily Percocet.

In a February 2000 decision the Board denied the veteran's 
claim for service connection for a low back disorder.  At 
that time the Board determined that there was no competent 
evidence linking the veteran's current low back disability to 
a documented upper back injury in service.  The February 2000 
Board decision is a final decision.  38 U.S.C.A. § 7104(a) 
(West 2002).  However, the veteran may reopen his claim by 
the submission of new and material evidence.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2002).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2002).

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
is beyond the competence of the person making the assertion.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence received subsequent to the February 2000 Board 
decision includes VA medical records.  In October 1998 the 
veteran was seen for an acute exacerbation of chronic back 
pain.  That treatment record noted that the veteran had 
reinjured an "old" back injury in June 1997 during a fall 
on concrete.  The assessment at that time was acute/chronic 
low back pain.  He was seen again in December 1998 for low 
back pain complaints.  The assessment at that time was 
chronic lower back pain without neurologic symptoms.  The 
examiner noted that there was no indication for an MRI at 
this point.


Also received were three duplicates of a private medical 
statement dated in December 1999.  That statement is to the 
effect that in light of the injury as reported by the veteran 
in 1972 and his current complaints, the treatment provider 
felt that there was a connection as this was the onset of the 
veteran's complaints.

Private medical records in February 2000 show that the 
veteran was back for evaluation of chronic back pain.  The 
assessment at that time was follow-up degenerative disc 
disease, lumbar spine, with foraminal stenosis by history.

During a February 2003 Board hearing before the undersigned 
sitting at the RO, the veteran testified regarding his low 
back claim.  He testified about his inservice injury when a 
wall came down and squished him.  He testified that X-rays 
taken at that time were negative and he had severe pain for 
about a week.  The veteran testified that he had been to 
chiropractors periodically over the years to try to alleviate 
the pain, and indicated that he had treatment since 1972 
shortly after service.  He testified about the current 
symptoms and treatment.  

Analysis

To summarize the Board finds that the evidence received since 
the February 2000 Board decision is new and material in that 
for the first time medical which relates the veteran's 
current low back disorder to service.  Accordingly, the claim 
is reopened.  


ORDER

As new and material evidence has been received, the claim for 
service connection for a low back disorder is reopened.  To 
this extent only, the appeal is allowed.




REMAND

Having reopened the veteran's claim for service connection 
for a low back disorder, the current decision must be made 
based on a de novo review of the evidence.  The Board notes 
again that the enactment of the VCAA substantially modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims pending on or filed after the date of 
enactment.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)). Therefore, for 
these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The veteran has indicated that he had been treated for his 
low back disorder by both VA and non-VA treatment providers 
since 1972 shortly after service.  These records should be 
obtained if available.  Further, following a careful review 
of the record, it is the opinion of the Board that a 
contemporaneous and thorough VA examination is warranted to 
determine the nature and etiology of any present low back 
disorder.  Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. 5102, 5103, and 5103A (West 1991 
2002) and 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 
C.F.R 3.102, 3.156(a), 3.159 and 
3.326(a)) are fully complied with and 
satisfied.

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all private 
and VA medical records pertaining to 
treatment for the low back since his 
discharge from active duty to the present 
including from Manhattan Neurosurgery.  
Thereafter, the RO is requested to obtain 
all records which are not on file.  

Obtain all of the veteran's VA clinical 
records pertaining to treatment of his 
low back and right knee since service 
(October 1972) to the present from the VA 
medical facilities cited by the veteran 
in response to the above action, 
including in East Orange, New Jersey; 
Lyons, New Jersey; Houston, Texas; 
Phoenix, Arizona; and Seattle, 
Washington.

3.  Thereafter, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
by an orthopedist in order to determine 
the nature and etiology of any 
disabilities claimed as residuals of 
injury involving the low back.  All 
indicated evaluations, studies, tests, 
and specialized examinations deemed 
necessary should be performed.  The 
veteran's claims folder should be 
reviewed by the examiner prior to 
examination.  It is requested that the 
physician obtain a detailed history of 
any inservice and post service injuries.

Following the examination, the examiner 
is requested to render an opinion as to 
whether it is as likely as not that any 
low back disorder diagnosed, to include 
arthritis is related to the veteran's 
military service. 

The examiner is also requested to comment 
on the opinion from the veteran's private 
treatment provider, dated on December 23, 
1999.  The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed 
in an examination report.  

4.  Thereafter the RO should adjudicate 
the issue of entitlement to service 
connection for a low back disorder based 
on a de novo review of the record.  If 
the benefit sought is not granted the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and an opportunity to 
respond. 

Thereafter, the case should be returned to the Board, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

